Order (except as to first item) reversed on the law and the facts, without costs, and motion granted, on the following questions in addition to the one allowed in the order appealed from: 2. Did the defendant have information or knowledge prior to July 11, 1929, that the horse owned by him had vicious propensities? 3. Was the plaintiff on the premises of defendant on the invitation of the latter at the time the alleged injury occurred? We are of opinion that plaintiff is entitled to the examination to the extent indicated herein; the examination to be had at a time and place to be fixed by the Special Term, or by stipulation of the parties. Lazansky, P. J.,- Kapper, Scudder, Tompkins and Davis, JJ., concur.